Citation Nr: 0102085	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for the postoperative 
residuals of cervical disc herniation between C3-C4, with 
degenerative discopathy between C5-C6.  

2. Entitlement to an increased rating for the postoperative 
residuals of an acromioclavicular shoulder separation of 
the right shoulder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to October 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of a right shoulder injury and denied service 
connection for the neck injury residuals.  The appeal is from 
the initial grant of service connection and will be reviewed 
accordingly.  Fenderson v. West, 12 Vet. App. 119 (1999).  


REMAND

While the case was pending in appellate status, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The service medical records show that the veteran was 
involved in a motorcycle accident in August 1973.  The 
hospital summary indicates that he was seen at the emergence 
five days prior to admission on August 22, 1973.  This 
emergency room report is not on file.  In October 1999, G. M. 
F., M.D., the veteran's private physician rendered an opinion 
that the veteran's neck disability resulted from the original 
1973 injury (during service) and was complicated by a second 
injury in 1987. 

The service connected right shoulder disorder may be 
evaluated based on limitation of motion, Diagnostic Code 
5201.  The United States Court of Appeals for Veterans Claims 
has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).  

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private records pertaining to treatment 
for the veteran's cervical spine 
disability since service which have not 
been previously submitted, to include the 
records regarding the 1987 treatment and 
surgery and copies of the actual treatment 
records from Dr. F.  He should also 
provide the appropriate information 
concerning any current treatment he has 
received for his right shoulder disorder. 

2.  It is requested that the RO ask the 
National Personnel Records Center to 
conduct a search for any additional 
service medical records, to include the 
emergency room report from the hospital at 
Ft. Carson where the veteran was treated 
on approximately August 17, 1973.

3  Thereafter, the RO should schedule the 
veteran for a VA examination by an 
orthopedist to determine the nature and 
severity of his service-connected right 
shoulder disability and the nature, 
severity and etiology of his cervical 
spine disability.  All necessary tests and 
studies, including X- rays, deemed 
necessary should be performed. The right 
shoulder should be examined for degrees of 
range of motion.  The examiner should also 
be asked to note the normal ranges of 
motion of the right shoulder.

Additionally, the examiner should be 
requested to determine whether the right 
shoulder exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis.  The examiner should be asked 
to express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when used repeatedly over a period of 
time.  

Following a review of the records, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the cervical spine disability is 
related to the August 1973 motorcycle 
accident.  The examiner's attention is 
directed to the October 1999 opinion from 
Dr. F.  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




